

116 HR 3560 IH: To provide assistance for the operation of the Lewis and Clark National Historic Trail Visitor Center in Nebraska City, Nebraska, and for other purposes.
U.S. House of Representatives
2019-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3560IN THE HOUSE OF REPRESENTATIVESJune 27, 2019Mr. Fortenberry introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo provide assistance for the operation of the Lewis and Clark National Historic Trail Visitor
			 Center in Nebraska City, Nebraska, and for other purposes.
	
 1.Lewis and Clark National Historic Trail operational assistanceSection 342(f) of Public Law 110–229 is amended— (1)by inserting , visitor center, after historic site; and
 (2)by striking per year for a period not to exceed 10 years and inserting for each of fiscal years 2019 through 2028. 